DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25-26, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20180225105), in view of Ito (US 20160054960), and in view of Crandell et al. (WO2000054149).
a control system comprising a client terminal and a server (Fig. 2, [abstract], [0022-0023] A system for updating thin clients 202 configuration using a reference device 201), 
wherein the client terminal stores setting information and a first date of when the setting information is generated in the server, into a first memory in the client terminal, the setting information and the first date are included in first data transmitted from the server (Fig. 4C, [0034] configuration 202a on thin client 202 (client terminal) includes artifacts (setting information) and a date of last modification for each artifact. Fig. 3, [0024] configuration 201a represent collection of artifacts (applications and configuration files) on the reference device 201.  ([0025]) a replicate tool 205 configure to create a manifest which defines the current state of reference device 201.  Fig. 4 the manifest of the reference device 201 includes artifacts and date of last modification.  [0027] thin clients 202 are configured to retrieve the manifest (including setting information and date) from reference device 201 (server) at each reboot.  Thus, the thin clients are configured to retrieve a manifest from the reference device that describes applications and configuration files and respective date of last modification), 
transmits, when the client terminal is booted after the setting information and the first date and time are stored into the first memory ([0027] agent 210 of the thin client 202 is configured to check for a new manifest at each reboot to determine whether the current state of thin client 202 matches the state defined in the manifest.  Thus, the thin client is booted with its’ current artifacts (setting information and first date) and to determine if the artifacts matches with the artifacts on the reference device 201), second data to the server, the second data comprising a transmission request of a second date of when the setting information is updated in the server ([0036] agent 210 of the thin client 202 request a new version of the manifest from reference device 201.  Fig. 4E the new manifest version 1 comprises updated dates (second date) for the artifacts (setting information)), 
transmits, when third data has been received from the server ([0036] agent 210 receives the new version of manifest from reference device 201) and when the second date and time included in the third data is different from the first date ([0037] agent 210 can compare the received manifest that defines the current state of reference device 201 to the local manifest that defines the current state of thin client 202.  Fig. 4E, [0038] the agent 210 determines that the last modification date of Application_a.exe on thin client 202 in manifest version 0 is different than the last modification date of Application_a.exe on the reference device 201 in manifest version 1), fourth data to the server, the fourth data comprising a transmission request of the updated setting information ([0041] agent 210 can request each artifact that should be added to or updated on thin client 202 from reference device 201 (request of the updated setting information)), and 
receives fifth data from the server, updates the setting information stored in the first memory with the updated setting information included in the fifth data ([0041] agent 210 identifies artifacts that have been added to or upgraded on reference device 201 and can take appropriate steps to obtain and deploy the new/updated artifacts (fifth data comprising updated artifacts) on thin client 202), and 
updates the first date stored in the first memory with the second date and time ([0044] the agent 210 stores the received manifest or generate a new manifest which will now represent the current state of thin client 202.  The manifest includes the last modification date for each artifacts as described in Fig. 4C), 
the server updates the setting information (0026] an administrator may update or otherwise alter the state of reference device 201 and then instruct replicate tool 205 to create a manifest (updates setting information) that will reflect the current state of reference device 201 after the update. Fig. 4A [0029-0030] a replicate tool 205 on a reference device 201 browses through configuration of the reference device and builds a manifest that describes artifacts with their respective dates of last modification and make it available for the thin clients), 
transmits, when the second data has been received from the client terminal, the third data comprising the second date to the client terminal (Fig. 4E, [0036] agent 210 (requests and) receives the new manifest version 1 that defines the current state of the reference device 201.  The received manifest includes the last modification date for each artifacts), and 
transmits, when the fourth data has been received from the client terminal, the fifth data comprising the updated setting information to the client terminal ([0041] agent 210 identifies artifacts that have been added to or upgraded on reference device 201 and can take appropriate steps to obtain and deploy the new/updated artifacts (update setting information) on thin client 202).
Kaushik does not explicitly teach including a time together with the last modification date that is associated with each artifact, however that seems to be well known in the art.
Ito, in the same field of endeavor, teaches including a time together with a date to describe when a file or setting has changed (Fig. 4B 411, [0057-0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaushik to incorporate the teachings of Ito for the server in Kaushik to include a time associated with the last modification date of the artifacts to be more specific as to the time the artifacts have been updated.  
The combination of Kaushik and Ito does not explicitly teach the server stores first information and second information into a second memory of the server, the first information including pieces of information that are set to a plurality of client terminals, respectively, the plurality of client terminals including the client terminal, the second information including pieces of information that are set to a plurality of groups, respectively, the plurality of groups including a group to which the client terminal belongs, and the updated setting information in the fifth data comprises a first value and a second value, the first value being determined based on identification information of the client terminal and the first information, the second value being determined based on the identification information and the second information.
a server stores first information and second information into a second memory of the server, the first information including pieces of information that are set to a plurality of client terminals, respectively, the plurality of client terminals including the client terminal (p. 15, line 33 - p. 16, line 22: the client side manager transmits a configuration request to the server, the configuration request contains a unique client identifier such as MAC address. The configuration profiles for the thin client may be stored on the server in a look-up table.  Using the unique client identifier, the server can locate the configuration profile for a particular client and obtain a list of the configuration data (first information including pieces of information that are set to a plurality of client terminals) to complete initialization and configuration of the thin client.  Page 16 line 33 – p. 17 line 9: the configuration profile for the client includes a list of the modules that the client requires for proper configuration.  Each module is specifically design for a particular thin client configuration), the second information including pieces of information that are set to a plurality of groups, respectively, the plurality of groups including a group to which the client terminal belongs (p. 18, lines 3-14: For unknown terminals that are booted and designated as members of a group of already configured clients, the server side manager creates a new configuration by inheriting configuration parameters from properties common to the clients in that group (second information including pieces of information that are set to a plurality of groups)), and 
the setting information in the fifth data comprises a first value and a second value, the first value being determined based on identification information of the client terminal and the first information (p. 16, lines 9-22: Using the unique client identifier (identification of the client), the server can locate the configuration profile for a particular client and obtain a list of the configuration data (i.e. software, drivers, device parameters, local environment variables, etc.) (first information).  Page 16 line 33 – p. 17 line 9: the configuration profile for the client includes a list of the modules that the client requires for proper configuration.  Each module is specifically designed for a particular thin client configuration), the second value being determined based on the identification information and the second information (p. 18, lines 3-14: For unknown terminals that are booted and designated as members of a group of already configured clients (client identifier in a group), the server side manager creates a new configuration by inheriting configuration parameters from properties common to the clients in that group (second information).  Thus, the configuration data for a particular client comprises configuration parameters specifically designed for the client and common configuration parameters of a group that the client is a member of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaushik and Ito to incorporate the teachings of Crandell for the server in Kaushik to maintain specific configuration data associated with a thin client and common configuration data for the group that the thin client belongs to, and using the thin client identifier to identify the associated configuration data for the thin client for generating an updated manifest of the thin client.  One would be motivated to do so to allow the thin client to be configured remotely from the server thus centralizing system operation and eliminating many of the problems associated with conventional networked systems such as those resulting from improper changes to the thin client (Crandell: p. 3 line 33 – p. 4 line 9).

Regarding claim 25,  Kaushik further teaches a management console that communicates with the server, wherein the server updates at least one of the first information or the second information in accordance with an operation via the management console ([0025-0026] the replicate tool 205 (management console) to create a manifest that will reflect the current state of reference device 201 after the update).

Claims 26, 30 and 34 are rejected under the same basis as claim 21.
Claim 29 is rejected on the same basis as claim 25.

Claims 22-23, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20180225105), in view of Ito (US 20160054960), in view of Crandell et al. (WO2000054149), in view of Lin (US 20190095195).
Regarding claim 22, the combination of Kaushik, Ito, and Crandell does not explicitly teach the settings information comprises a file for setting BIOS of the client terminal.
Lin, in the same field of endeavor teaches, a management server transmits a file for setting BIOS of a server, and the server updates the setting information stored in memory, by using information obtained by analyzing the file ([abstract], Fig. 2B, [0036] a user can revise and store future firmware settings on the management device 103. The management device 103 then sends the future firmware settings to the BIOS 105 to be applied to the server system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaushik, Ito, and Crandell to incorporate the teachings of Lin for the server in Kaushik to provide updated settings to the BIOS of the thin client to be applied to the thin client.  One would be motivated to do so to provide ease of management of firmware settings by using a central management device to preserve or revise firmware settings (Lin: [0003], [0036]).

Regarding claim 23, the combination of Kaushik, Ito, Crandell, and Lin teaches further teaches wherein the file comprises information related to setting of at least one of a language, a keyboard, a time zone, or a wireless local area network that are used by the client terminal (Lin: [0030-0031]  The BIOS is responsible for initializing hardware components including peripheral device such as a keyboard, a display, and other input/output devices).

Claim 27 is rejected on the same basis as claim 23.
Claim 31 is rejected on the same basis as claim 22.


Regarding claim 33, the combination of Kaushik, Ito, Crandell, and Lin teaches further teaches storing the setting information in a memory area in BIOS-ROM (Lin: [0067-0068] Flash memory including ROM can store firmware and set of configurations specified for the firmware.  The firmware can include BIOS).

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20180225105), in view of Ito (US 20160054960), in view of Crandell et al. (WO2000054149), and in view of Fujiwara (US 20130246596).
Regarding claim 35, the combination of Kaushik, Ito, and Crandell further teaches wherein the first information is first table data including records that correspond to the client terminals, the server acquires a first record, which corresponds to the client terminal, from the first table data by using the identification information, the first value is included in the first record (Crandell: p. 16, lines 9-22: The configuration profiles for the thin client may be stored on the server in a look-up table.  Using the unique client identifier, the server can locate the configuration profile for a particular client and obtain a list of the configuration data).
However, Crandell does not explicitly teach the second information is second table data including records that correspond to the groups, specifies the group to which the client terminal belongs based on the identification information, acquires a second record, which corresponds to the specified group, from the second table data, and the second value is included in the second record.
Fujiwara, in the same field of endeavor, teaches a second table data including records that correspond to the groups (Fig. 6), specifies the group to which the client terminal belongs based on the identification information (Fig. 4 Apparatus ID M1 with a corresponding assigned group ID G1.  [0082] The item "apparatus ID" registers IDs which are assigned to respective apparatuses to distinguish and acquires a second record, which corresponds to the specific group, from the second table data, and the second value is included in the second record (Fig. 6 (second table) Group ID G1 record has a corresponding value of Virtual image file ID I4 (second value).  [0097] The IDs of the virtual image files which are used in the groups are managed by using the group IDs and the group names). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaushik and Ito to incorporate the teachings of Fujiwara for the server in Kaushik to maintain a table of configuration data for the respective thin clients and a different table of configuration data for the respective groups of thin clients in a relational database model.

Claims 36-38 are rejected under the same basis as claim 35.


Response to Arguments
Applicant’s arguments, filed on 12/28/2020, with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.D./Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452